DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 5/03/2022 has been accepted and entered. Accordingly, claims 8-9 have been amended, claims 11-12 have been added, while claims 1-7 and 10 have been cancelled.  
Claim Rejections - 35 USC § 112(f)
35 U.S.C. 112(f) claim interpretations related to claims 1-10 are now withdrawn as a result of the amendments of claims 8-9; as well as a result of the cancellation of claims 1-7 and 10.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 rejections related to claims 1-10 are now withdrawn as a result of the amendments of claims 8-9; as well as a result of the cancellation of claims 1-7 and 10.

Claim Rejections - 35 USC § 112(a)
35 U.S.C. 112(a) rejections related to claims 1-10 are now withdrawn as a result of the amendments of claims 8-9; as well as a result of the cancellation of claims 1-7 and 10.
Claim Rejections - 35 USC § 112(b)
35 U.S.C. 112(b) rejections related to claims 1-10 are now withdrawn as a result of the amendments of claims 8-9; as well as a result of the cancellation of claims 1-7 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. as being unpatentable over Mimura (US20170315551A1)(hereinafter “Mimura”).
	With respect to claim 8,
	Mimura discloses:
A route setting device comprising: 
a memory storing a program; (Mimura ¶90 “The storage unit 180 is realized by read-only memory (ROM), random access memory (RAM), a hard disk drive (HOD), flash memory, or the like. The”) and a microcomputer configured to read the program from the memory and execute a process, (Mimura ¶90 “The program executed by the processor may be stored in the storage unit 180 beforehand, or may be downloaded from an external device via onboard Internet facilities, or the like”; Mimura ¶91 “The target lane deciding unit 110 is realized by an MPU,”)
and a microcomputer configured to read the program from the memory and execute a process, (Mimura ¶28 “A vehicle control program causes an onboard computer to execute performing automated driving”)
wherein the process includes a first process that generates a plurality of route candidates from a current position to a destination, (Mimura ¶7 “The vehicle control system may further include a traveling route determining unit that determines one or more traveling routes corresponding to a destination that has been set.”; Mimura ¶161 “The navigation server 300 generates information relating to at least one traveling route from the current location and destination information transmitted thereto” Mimura Fig. 14 and Fig. 15)
a second process that calculates, for each of the plurality of route candidates, a change index that indicates a probability that an automatic driving system performs a driving change request when a vehicle travels along the each of the plurality of route candidates by using the automatic driving system, (Mimura ¶7 “The calculating unit may calculate an occurrence frequency of the handover or an occurrence probability of the handover for each of the one or more traveling routes.”)
a third process that associates the each of the plurality of route candidates with the change index calculated for the each of the plurality of route candidates, and displays the plurality of associated route candidates and the associated change index; (Mimura ¶162 “The navigation server 300 may moreover calculate a reference handover occurrence count for each generated route, as described above, and include the calculated reference handover occurrence count in information relating to the traveling route.”; Mimura ¶164 “The target lane deciding unit 110 decides automated drive sections and manual driving sections for each traveling route candidate, based on the information relating to the traveling route and the high-precision map information 182 (step S114). That is to say, deciding the automated drive sections and manual driving sections in step S114 is equivalent to deciding the handover points”; Mimura ¶166 “The target lane deciding unit 110 outputs information relating to the automated drive sections and manual driving sections decided regarding each traveling route candidate, and information of the handover frequency calculated for each traveling route candidate, to the navigation device 50”; Fig. 17, S118)
a fourth process that receives a selection among the plurality of route candidates by an occupant of the vehicle, (Mimura ¶61 “The navigation device 50 in this case may display, instead of or in addition to an interface screen displaying the traveling route, a screen displaying handover frequency, a selection screen for accepting selection operations regarding which traveling route to travel out of the candidate traveling routes, and so forth.”; Mimura 62 “The navigation device 50 accepts the traveling route set by the vehicle passenger via the displayed screen”; Mimura ¶145 “The route search results display screen 420 illustrated in FIG. 14 may also be a selection screen for selecting a traveling route. In this case, the vehicle passenger of the own vehicle M touches the object of one traveling route out of the objects 434a through 434c of the traveling route candidates displayed on the route search results display screen 420 of the navigation device 50. Accordingly, selection operations of the traveling route are accepted, and that traveling route is selected.”)
a fifth process that sets a route among the plurality of route candidates based on the selection received in the fourth process, (Mimura ¶146 “In a case where selection of the "finalize route" button has been accepted, the navigation device 50 starts route navigation and automated driving of the traveling route and automated drive sections selected at the current point”; Mimura ¶152 “In a case of having accepted selection of the "finalize route" button, the navigation device 50 starts route navigation and automated driving of the traveling route and automated drive section selected at the current point.”; Mimura ¶167 “Next, the navigation device 50 accepts information relating to the finalized traveling route by selection by the vehicle passenger of the own vehicle M (step S122), and outputs the accepted information to the target lane deciding unit 110 (step S124).”; Mimura ¶159 “Fig. 17 is a sequence diagram illustrating an example of route setting processing”; Mimura Fig. 7, S124)  
and a sixth process that outputs the route set in the fifth process to a vehicle controller that performs an automatic driving of the vehicle along the route, (Mimura ¶56 “The navigation device 50 identifies the position of the own vehicle M using the GNSS receiver, and acquires a route to the destination specified by a vehicle passenger (passenger)”; Mimura ¶146 “the navigation device 50 starts route navigation and automated driving of the traveling route and automated drive sections selected at the current point”; Mimura ¶62 “The navigation device 50 accepts the traveling route set by the vehicle passenger via the displayed screen, and outputs the accepted results to the vehicle control system 100. Thus, the vehicle control system 100 performs automated drive control and so forth of the own vehicle M over the set automated drive section, based on the settings information accepted by the navigation device 50.”) 
wherein the second process further includes  
acquiring a factor that affects the probability, (Mimura ¶98 “and may change depending on the weather, the time of day, and so forth.”; Mimura  ¶101 “Alternately, the navigation server 300 may predict the clock times and transmit this included in information relating to the traveling route. Sun direction information, where the direction of the sun has been correlated with the date and time, can be used for the direction where the sun will be situated. The sun direction information may be stored in the high-precision map information 182 for example, or may be stored in the navigation server 300. In this case, the navigation server 300 can transmit all of the sun direction information, or part of the sun direction orientation corresponding to the clock time at which the vehicle is estimated to be traveling the traveling route, included in the information relating to the traveling route.”; Mimura ¶102 “the handover occurrence count… may change depending on the weather, the time of day, and so forth”; Mimura ¶161 “The navigation server 300 generates information relating to at least one traveling route from the current location and destination… Information relating to the traveling route may also include, for example…  weather information, and so forth.”;)
	Wherein the factor corresponds to a factor selected from a group including a time and date, a weather, and a road structure (Mimura  ¶101 “Alternately, the navigation server 300 may predict the clock times and transmit this included in information relating to the traveling route. Sun direction information, where the direction of the sun has been correlated with the date and time, can be used for the direction where the sun will be situated. The sun direction information may be stored in the high-precision map information 182 for example, or may be stored in the navigation server 300. In this case, the navigation server 300 can transmit all of the sun direction information, or part of the sun direction orientation corresponding to the clock time at which the vehicle is estimated to be traveling the traveling route, included in the information relating to the traveling route.”; Mimura ¶102 “the handover occurrence count… may change depending on the weather, the time of day, and so forth”; Mimura ¶161 “The navigation server 300 generates information relating to at least one traveling route from the current location and destination… Information relating to the traveling route may also include, for example…  weather information, and so forth.”; Mimura ¶97 “tight curves… insufficiently improved roads (e.g., unpaved roads)”; Mimura ¶107 “Road information may include information indicating the type of road, such as a freeway, toll road, federal highway, state highway, and so forth, and other information such as the number of lanes of the road, the width of each lane, the grade of the road, the location of the road (30 coordinates including latitude, longitude, and elevation), curvature of curves for each lane, location of merging and branching points for each lane”)
setting a distance coefficient based on the factor, (Mimura ¶161 “The navigation server 300 generates information relating to at least one traveling route… Information relating to the traveling route may also include… weather”; Mimura ¶162 “weather information… is used for calculation of handover frequency (i.e. decision of handover points) by the target lane deciding unit”; Mimura ¶163 “The navigation device 50 acquires information relating to the traveling route that has been transmitted from the navigation server (step S110), and outputs the acquired information relating to the traveling route to the target lane deciding unit”; Mimura ¶95 “the target lane deciding unit 110 can calculate the handover occurrence count”; Mimura ¶102 “The handover occurrence count… may change depending on the weather; Mimura ¶97 “in a case where the amount of precipitation of rain or snow or the like is a certain amount with regard to the weather the target lane deciding unit 110 can decide route portions where traveling safety will deteriorate depending on the weather, such as portions with tight curves, no streetlamps, insufficiently improved roads ( e.g., unpaved roads) and so forth, to be manual driving sections… the manual driving section that has been decided to be a handover point”);
and calculating the change index based on a value obtained by dividing a distance in each of the plurality of route candidates by the distance coefficient in the each of the plurality of route candidates. (Mimura Fig. 13, 414,  “priority on driving distance” and “priority on handover frequency”; Mimura ¶102 “The handover occurrence count… may change depending on the weather”; Mimura ¶103 “Alternatively, the reference handover occurrence count may simply be calculated in accordance with the distance of the set candidate traveling routes.”; Mimura ¶104 “Specifically, the handover rate Hrt can be calculated by the following Expression (I) Hrt=Hcnt/Href where Hcnt represents the handover occurrence count and Href represents the reference handover occurrence count.”; Therefore, if handover occurrence count Hcnt can be based on weather (distance coefficient) and Href can be based on distance, then multiplying Hcnt by the inverse (otherwise known as dividing) of Href equals Hrt – the handover occurrence rate; Mimura ¶168 “the navigation device 50 may reset traveling route candidates from the current location to the destination and the handover frequency of the traveling route candidates based on change in the state of the traveling route that has been decided… The above change in the state of the traveling route includes cases where sudden thunderstorms, snow, or the like has been detected from weather information”; Mimura ¶161 “navigation server 300 generates information relating to at least on traveling route from the current location and destination… information such as… driving distance… weather”)
Mimura fails to explicitly disclose
and calculating the change index based on a value obtained by multiplying a distance in each of the plurality of route candidates by the distance coefficient in the each of the plurality of route candidates
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to multiply Hcnt by Href, instead of dividing, which is currently taught by Mimura, since there are only a limited number of predictable ways to incorporate the handover occurrence count (which correlates to a distance coefficient based on weather) and reference handover occurrence count (which correlates to a distance) into route selection with a reasonable expectation of success.  It would have been obvious to compound the two variables of distance and weather by multiplication.
	
Claims 9 and 12 are rejected under 35 U.S.C. as being unpatentable over Mimura in view of Pederson (US9919648B1)(hereinafter “Pederson”). 
With respect to claim 9,
Mimura discloses:
wherein the second process further includes dividing the each of the plurality of route candidates into at least one section, (Mimura ¶60 “The target lane deciding unit 110 references high-precision map information 182 regarding candidate traveling routes input form the navigation device 50, and generates candidates of sections where automated driving can be performed in each route.”; Mimura ¶92 “The target lane deciding unit 110 then decides, for sections where the own vehicle M can be driven in automated drive mode (automated drive sections) under control of the automated drive control unit 120, how many lanes from the left, for example, to drive in. Sections where traveling in automated drive mode can be performed can be set based on locations of freeway entrances/exits (ramps, interchanges, etc.), toll booths, etc., the shape of the road (straight for a predetermined distance or longer), and so forth, for example. Sections where driving can be performed in automated drive mode are, for example, sections of freeway driving and the like, but this is not restrictive, and may be sections on ordinary roads where the traffic is light, there are not many intersections, and so forth, for example.”; Mimura ¶95 “The target lane deciding unit 110 determines automated drive sections and manual driving sections on candidate traveling routes.”; Mimura Fig. 15, “Route A” has route segments)
setting the distance coefficient based on the factor that affects the probability in at the at least one section (Mimura ¶95 “Determining the automated drive sections and manual driving sections identifies the number of points where automated drive sections switch to manual driving sections (handover points). The target lane deciding unit 110 can then calculate the number of handover points on the traveling routes as handover occurrence counts . Note that the target lane deciding unit 110 may decide handover points based… weather at a region corresponding to the traveling route”; Mimura Fig. 15 has handover frequencies in different routes, divided into sections, with difference handover occurrences in different sections.”; Here, weather affects the probability;  Mimura ¶101 “in situations where the sun is situated in front of the vehicle in the direction of travel along the traveling route , such as at evening in particular, the optical periphery sensing devices such as the camera 40 or the like, for example , will be shooting into the sunlight, so the detection reliability of the optical periphery sensing devices may fall below a certain level. In such cases, manual driving is preferable… sun will be shining from a direction in front… based on a clock time at each point on the traveling route predicted when the traveling route is to be traveled… Such identified sections are sections where there is a possibility that the detection reliability of the optical periphery sensing devices may fall below a certain level. Thus, the target lane deciding unit 110 can decide the identified sections to be manual driving sections, and decide handover points in accordance with the decided manual driving sections… Sun direction information, where the direction of the sun has been correlated with the date and time”)
the distance coefficient associated with the factor increases as the associated factor increases the probability (Mimura ¶19 “The calculating unit may calculate the occurrence frequency of the handover or the occurrence probability of the handover, based on weather along the traveling route .”; Mimura ¶97 “There are also cases where route sections on the traveling route would be better travelled by manual driving, such as when the weather is not good, like rain or snow. Accordingly, in a case where the amount of precipitation of rain or snow or the like is a certain amount with regard to the weather, the target lane deciding unit 110 can decide the route portions where traveling safety will deteriorate depending on the weather, such as portions with tight curves, no streetlamps, insufficiently improved roads (e.g., unpaved roads ) and so forth, to be manual driving sections. In this case, if a section immediately before a manual driving section decided in this way is an automated drive section, the target lane deciding unit 110 decides the start point of the manual driving section that has been decided to be a handover point.”; Mimura ¶102 “The target lane deciding unit 110 can calculate the number of handover points that has been decided, by deciding the handover points as described above, as the handover occurrence count”; Mimura ¶102 “handover occurrence count … may change depending on the weather”; Therefore, we can see that as weather becomes poor, i.e. “travelling route would be better travelled by manual driving, such as when the weather is not good”, then the probability of a handover occurrence increases in the form of a handover occurrence count; Mimura ¶101 “in situations where the sun is situated in front of the vehicle in the direction of travel along the traveling route , such as at evening in particular, the optical periphery sensing devices such as the camera 40 or the like, for example , will be shooting into the sunlight, so the detection reliability of the optical periphery sensing devices may fall below a certain level. In such cases, manual driving is preferable… sun will be shining from a direction in front… based on a clock time at each point on the traveling route predicted when the traveling route is to be traveled… Such identified sections are sections where there is a possibility that the detection reliability of the optical periphery sensing devices may fall below a certain level. Thus, the target lane deciding unit 110 can decide the identified sections to be manual driving sections, and decide handover points in accordance with the decided manual driving sections… Sun direction information, where the direction of the sun has been correlated with the date and time”)
	Mimura fails to disclose:
	Wherein this distance coefficient is specifically accounted for in a distance coefficient table  
	However, Pederson, from the same field of endeavor, discloses:
A distance coefficient accounted for in a distance coefficient table (Pederson Fig. 15A; Pederson page 31, lines 48-56 “an exemplary artificial intelligence expert system decision matrix for a road-weather warning index based on dangerous roadway and weather conditions on roadways or highways being traveled by the motor vehicle... road/weather warning index”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the distance coefficient table of Pederson, in the system of Mimura, in order to notify a driver of safety/dangerous driving portions. This way the driver can react accordingly and slow down to improve safety. (Pederson page 43 “the resulting road/weather index may be used… to derive an overall artificial intelligence expert systems assessment of danger to the driver and passengers of the motor vehicle.)

With respect to claim 12,
Mimura discloses:
Setting a distance coefficient based on a relationship between a factor and a distance coefficient (Mimura ¶161 “The navigation server 300 generates information relating to at least one traveling route… Information relating to the traveling route may also include… weather”; Mimura ¶162 “weather information… is used for calculation of handover frequency (i.e. decision of handover points) by the target lane deciding unit”; Mimura ¶163 “The navigation device 50 acquires information relating to the traveling route that has been transmitted from the navigation server (step S110), and outputs the acquired information relating to the traveling route to the target lane deciding unit”; Mimura ¶95 “the target lane deciding unit 110 can calculate the handover occurrence count”; Mimura ¶102 “The handover occurrence count… may change depending on the weather”; Mimura ¶97 “There are also cases where route sections on the traveling route would be better travelled by manual driving, such as when the weather is not good, like rain or snow. Accordingly, in a case where the amount of precipitation of rain or snow or the like is a certain amount with regard to the weather, the target lane deciding unit 110 can decide the route portions where traveling safety will deteriorate depending on the weather, such as portions with tight curves, no streetlamps, insufficiently improved roads (e.g., unpaved roads ) and so forth, to be manual driving sections. In this case, if a section immediately before a manual driving section decided in this way is an automated drive section, the target lane deciding unit 110 decides the start point of the manual driving section that has been decided to be a handover point.”)
Mimura fails to explicitly disclose:
Wherein the relationship between the factor and distance coefficient is found within a table	However, Pederson from the same field of endeavor, discloses:
Wherein the relationship between the factor and distance coefficient is found within a table (Pederson Fig. 15A; Pederson page 31, lines 48-56 “an exemplary artificial intelligence expert system decision matrix for a road-weather warning index based on dangerous roadway and weather conditions on roadways or highways being traveled by the motor vehicle... road/weather warning index”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the distance coefficient table of Pederson, in the system of Mimura, in order to notify a driver of safety/dangerous driving portions. This way the driver can react accordingly and slow down to improve safety. (Pederson page 43 “the resulting road/weather index may be used… to derive an overall artificial intelligence expert systems assessment of danger to the driver and passengers of the motor vehicle.)

Claim 11 is rejected under 35 U.S.C. as being unpatentable over Mimura in view of  Murata (US20100049428A1)(hereinafter “Murata”). 
	With respect to claim 11,
Mimura discloses:
wherein the second process further includes extracting a plurality of behaviors in each of the plurality of route candidates, (Mimura Fig. 14 shows different routes with different turns (behaviors); Mimura ¶97 “tight curves”; Mimura ¶161 “Information relating to the traveling route is information such as, for example, which points to pass, driving distance to the destination, driving time, and so forth”)
Determine a handover occurrence associated in accordance with a combination of a behavior type and a factor (Mimura ¶97 “There are also cases where route sections on the traveling route would be better travelled by manual driving , such as when the weather is not good, like rain or snow . Accordingly, in a case where the amount of precipitation of rain or snow or the like is a certain amount with regard to the weather, the target lane deciding unit 110 can decide route portions where traveling safety will deteriorate depending on the weather, such as portions with tight curves… to be manual driving sections. In this case , if a section immediately before a manual driving section decided in this way is an automated drive section , the target lane deciding unit 110 decides the start point of the manual driving section that has been decided to be a handover point”; Here we have a behavior, a tight turn, implemented with a factor, bad weather.)
Calculating a change index by integrating the combination of behaviors and factors (Mimura ¶97 “There are also cases where route sections on the traveling route would be better travelled by manual driving, such as when the weather is not good, like rain or snow. Accordingly, in a case where the amount of precipitation of rain or snow or the like is a certain amount with regard to the weather, the target lane deciding unit 110 can decide the route portions where traveling safety will deteriorate depending on the weather, such as portions with tight curves, no streetlamps, insufficiently improved roads (e.g., unpaved roads ) and so forth, to be manual driving sections. In this case, if a section immediately before a manual driving section decided in this way is an automated drive section, the target lane deciding unit 110 decides the start point of the manual driving section that has been decided to be a handover point.”; Mimura ¶95 “The target lane deciding unit 110 can then calculate the number of handover points on the traveling routes as handover occurrence counts”; Mimura ¶104 “Specifically, the handover rate Hrt can be calculated by the following Expression (I) Hrt=Hcnt/Href where Hcnt represents the handover occurrence count and Href represents the reference handover occurrence count.”)
Gathering behaviors and factors in advance with the each of the plurality of behaviors performed by the vehicle when the vehicle travels along the each of the plurality of route candidates. (Mimura ¶161 “The navigation server 300 generates information relating to at least one traveling route from the current location and destination information transmitted thereto, and transmits the information relating to the generated traveling route to the own vehicle M (step S108). Information relating to the traveling route is information such as, for example, which points to pass, driving distance to the destination, driving time, and so forth, but is not restricted to these. Information relating to the traveling route may also include, for example, map information, traffic information, weather information, and so forth.”; Mimura ¶167 “The target lane deciding unit 110 performs decision of the target lane and so forth for automated driving and so forth, based on the finalized traveling route and automated drive sections, and performs vehicle control in collaboration with the automated drive control unit 120, traveling control unit 160, and HMI control unit 170 and so forth (step S126). The automated drive control unit 120 performs control relating to handover, in accordance with handover points.”; Mimura Fig. 17, depicts step “S108” which gathers information related to the driving route such as turns in advance, or before “step S126” which initializes driving of the vehicle on the route
Mimura fails to explicitly disclose:
Wherein this behavior type and factor are combined to determine a behavior index value
A behavior index table
However, Murata, from the same field of endeavor, discloses:
Wherein this behavior type and factor are combined to determine a behavior index value (Murata ¶99 “For this reason, the traffic information distribution center 2 generates the right and left turn cost table on a cost factor basis which factors may have any influence on the right and left turn cost. The cost factor is a time period, a season, a day of the week, a national or public holiday, year end and new year, golden week, Bon festival, the weather or the like. Time period: every 30 minutes (48 factors) Season: spring, summer, autumn, winter, year end and new year, golden week and Bon festival (7 factors) A day of the week: Monday, Tuesday, Wednesday, Thursday, Friday, Saturday, Sunday and holidays (8 factors) Weather: sunny, rainy and snowy (3 factors) Therefore, for example, the right and left turn cost table is generated for every link connecting to the intersection node 6, and thus total 8064 (=48*7*8*2) right and left turn cost tables are generated.”)
A behavior index table (Murata ¶99 “cost table”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement combining a behavior type and factor to determine a specific behavior index value and behavior index table, as taught by Murata, as well as using ths behavior index value to aid in Mimura’s association of a behavior type with a factor in advance, all implemented with the system of Mimura; “in order to precisely predict the arrival time reflecting the right and left turn cost” (Murata ¶8); i.e. more precisely predict arrival time based on a variety of factors affecting right and left turns, such as weather, by using distinct and specific behavior index values – rather than general associations.

Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
With respect to the claim rejections under 35 U.S.C. 112, Applicant asserts (Amend. 5-6):
	35 U.S.C. 112(f), 35 U.S.C. 112(a), and 35 U.S.C. 112(b) rejections should be withdrawn as a result of the cancellation of claims 1-7 and 10; as well as a result of the amendments of claims 8-9.
	Examiner agrees, and these 35 U.S.C. 112(f), 35 U.S.C. 112(a), and 35 U.S.C. 112(b) rejections are now withdrawn.
	With respect to claim rejections under 35 U.S.C. 101, Applicant asserts (Amend. 6-7):
	35 U.S.C. 101 rejections should be withdrawn as a result of the cancellation of claims 1-7 and 10; as well as a result of the amendments of claims 8-9.
	Examiner agrees, and 35 U.S.C. 101 rejections are now withdrawn.
	With respect to claim 8, Applicant assets (Amend. 8-9)
	Applicant argues Mimura fails to disclose “acquiring a factor that affects the probability, the factor corresponding to a factor selected from a group including a time and date, a weather, and a road structure; setting a distance coefficient based on the factor; and calculating the change index based on a value obtained by multiplying a distance in each of the plurality of route candidates by the distance coefficient in the each of the plurality of route candidates” because “The handover rate Hrt calculated in Mimura, however, indicates a result of comparison of the magnitude relation between the handover occurrence count calculated for the set candidate traveling route and the reference handover occurrence count correlating a distance of the set candidate traveling route. This is different and distinguishable from the above noted features of claim 8”. However, the mapped prior art does read on this claim limitation (Mimura ¶104 “Specifically, the handover rate Hrt can be calculated by the following Expression (I) Hrt=Hcnt/Href where Hcnt represents the handover occurrence count and Href represents the reference handover occurrence count.”). This is because not only is it obvious to one of ordinary skill in the art to divide instead of multiply, but also dividing is technically multiplying by an inverse fraction. For example, dividing by the fraction 1/Href, which would by 1/(1/Href), is the same as multiplying by Href.
	With respect to claims 9 and 11-12, Applicant (Amend. 11-12) merely recites the claim language and asserts “This additional feature is also not shown by the cited references” (claim 9, Amend. 11) and “The cited references fail to teach or suggest a distance coefficient table that defines the relation between the factor and the distance coefficient” (claims 11-12, Amend. 11-12). 
Such a statement amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient.  Merely pointing out certain claim features recited in and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 
With respect to claim 9, claim 9 is now rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Pederson. Pederson discloses a distance coefficient table in Fig. 15A. This Fig. 15A defines a relation between a factor and distance coefficient with “road” and “weather”, along with a “danger” level.
With respect to new claim 12 reciting a distance coefficient table, Pederson discloses this. Pederson Fig. 15A defines a relation between a factor and distance coefficient with “road” and “weather”, along with a “danger” level.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667